Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 30, 2018

                                       No. 04-18-00514-CR

                                Ramiro CASTILLO-RAMIREZ,
                                         Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. 16-CR-271
                       Honorable Martin Chiuminatto, Judge Presiding


                                         ORDER

        A jury found appellant Ramiro Castillo-Ramirez guilty of the offense of aggravated
sexual assault and assessed his punishment as confinement for ten years in the Texas Department
of Criminal Justice and a $5,000.00 fine. The trial court entered a judgment after verdict.
Appellant sought permission from the Court of Criminal Appeals for an out-of-time appeal, and
the request was granted. Appellant timely filed a notice of appeal, but the clerk’s record does not
contain a trial court’s certification of defendant’s right of appeal.
        “The trial court shall enter a certification of the defendant’s right of appeal each time it
enters a judgment of guilt or other appealable order.” TEX. R. APP. P. 25.2(a)(2). Generally, a
trial court’s judgment after verdict is a judgment of guilt and is an appealable order. See id.;
Cortez v. State, 420 S.W.3d 803, 805 (Tex. Crim. App. 2013); see also TEX. CODE CRIM. PROC.
ANN. art. 44.02 (West 2018); TEX. R. APP. P. 33.1.
        Therefore, we ORDER the presiding judge of the 381st District Court of Starr County,
Texas to (1) sign a completed certification indicating whether the defendant has a right of appeal
and (2) forward it to the Starr County Clerk within TWENTY DAYS of the date of this order.
       We FURTHER ORDER the Starr County Clerk to file a supplemental clerk’s record
containing the trial court’s certification of the defendant’s right of appeal in this court within
TEN DAYS after the trial court provides the certification to the clerk. See TEX. R. APP. P.
34.5(c)(2).



                                                _________________________________
                                                Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2018.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court